Citation Nr: 0107042	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  95-21 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. Juarbe


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to 
January 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1990 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

This Remand serves as notice to the appellant of the 
information, medical evidence, or lay evidence necessary to 
subtantiate the claim.  Service connection for post-traumatic 
stress disorder requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming 
with DSM-IV or supported by the findings on the examination 
report) as well as a link, established by medical evidence, 
between current symptoms and an inservice stressor.  The 
Board has been presented with a conflict in the evidence, 
however this conflict does not render the evidence in 
equipoise.  Although a diagnosis of post-traumatic stress 
disorder was offered after examination in November 1991, this 
diagnosis was retracted in July 1994 with the examiners 
indicating that the correct diagnosis was generalized anxiety 
disorder with post-traumatic stress disorder features.  Dr. 
Juarbe testified to a diagnosis of post-traumatic stress 
disorder but it was offered after a one-time examination.  
The appellant currently receives treatment at the VA Medical 
Center for post-traumatic stress disorder.  At the conclusion 
of the examination in July 1994, it was indicated that any 
future examinations should be conducted by a private examiner 
due to the fact that the appellant was employed at the VA 
Medical Center and encountered individuals associated with 
the compensation and pension division on a daily basis.  The 
Board finds that the duty to assist mandates in this case 
that the current diagnosis be clarified by a private examiner 
as advised by the VA examiner.

Furthermore, in order to establish service connection for 
post-traumatic stress disorder, credible supporting evidence 
that the claimed inservice stressor occurred must be 
presented.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to this combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f) (2000).  
There is a conflict in the evidence as to whether the 
appellant served in combat.  The Board is presented with 
persuasive statements submitted by other Vietnam Veterans 
including a Prisoner of War and a recipient of the Purple 
Heart who indicated that the appellant had served as a door 
gunner and participated in their medical evacuation.  The 
appellant's DD 214 fails to indicate combat service or 
service as a door gunner, but he had service in Operation 
Union I and counterinsurgency operations.  The Marine Corps 
have been unable to verify the deaths of individuals the 
appellant claims were killed in action.  Also, the appellant 
highlighted the names of individuals on the U. S. Casualties 
in Southeast Asia Report whose date of injuries occurred when 
the appellant was not serving in Vietnam.  If the appellant 
has any additional evidence that would permit verification of 
his inservice stressors or if he has any additional evidence 
or lay testimony that would confirm his allegations, he must 
submit it.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the appellant 
for an examination by a private 
psychiatrist who has not previously 
examined the appellant.  The claims 
folder should be made available for the 
examiner's review.  The examiner should 
determine whether the appellant has post-
traumatic stress disorder and whether it 
is attributable to stressors encountered 
during military service.  A discussion of 
the basis for the examiner's conclusion 
should be included.

2.  The RO must afford the appellant a 
period of time to submit any additional 
information that would enable the RO to 
confirm combat service or verify 
inservice stressors.  Upon receipt of any 
additional information, the RO should 
submit the information to the Department 
of the Navy, Headquarter United States 
Marine Corps for verification.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




